Citation Nr: 1530721	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome (lumbar spine disability).

3.  Entitlement to a rating in excess of 10 percent for residuals of right forearm crush injury (non-displaced fracture of distal one-third of radius) with tendonitis (right forearm disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	David Gregory Rogers, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to February 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In April 2013 and in August 2014, the case was remanded for additional development.

The issue of entitlement to service connection for right hand carpal tunnel syndrome (to include as secondary to service-connected right forearm disability) has been raised by the record (in an October 2014 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a psychiatric disorder (to include depression), entitlement to a rating in excess of 10 percent for right forearm disability, and entitlement to a TDIU rating are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  Prior to June 22, 2006, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion to no less than 90 degrees and combined range of motion of no less than 230 degrees; muscle spasm or guarding (resulting in an abnormal gait or abnormal spinal contour), ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or neurological manifestations other than the sciatic nerve impairment of both lower extremities(service-connected and separately rated) were not shown.

2.  From June 22, 2006, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion to no less than 35 degrees and combined range of motion of no less than 120 degrees (even after repetitive movement); ankylosis, incapacitating episodes of bed rest prescribed by a physician, or associated neurological disorders manifestations (other than sciatic nerve impairment of both lower extremities) are not shown.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2006, a rating in excess of 10 percent for lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5243 (2014).

2.  From June 22, 2006, a 20 percent (but no higher) rating is warranted for lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5243 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

January 2006 and May 2007 letters explained the evidence necessary to substantiate the claim for an increased rating for lumbar spine disability, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and how VA assigns disability ratings and effective dates of awards (i.e., the generic notice required in claims for increase).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records, and Social Security Administration (SSA) and Workers' Compensation records, have been secured.  The AOJ arranged for pertinent VA examinations in June 2006, October 2007, and September 2013.  The Board finds that the reports of the VA examinations contain sufficient findings and discussion of the history and features (and related functional impairment) of the lumbar spine disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The relevant development requested in the Board's April 2013 remand (i.e., securing outstanding records and affording the Veteran a new orthopedic examination) and August 2014 remand (i.e., securing outstanding records) was completed; there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the Veteran's lumbar spine disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is currently rated under Code 5243 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  [Sciatic nerve impairment of both lower extremities is separately rated, and those ratings are not at issue herein.]

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided.

The Veteran filed the instant claim for an increased rating for his lumbar spine disability in July 2005.  Therefore, for purposes of this appeal, the evaluation period begins in July 2004 (i.e., one year prior to the date of claim).

VA clinical records as well as private treatment records throughout have documented the Veteran's ongoing treatment for low back pain.

A May 2005 private chiropractic treatment report notes that the ranges of motion of the Veteran's dorsolumbar spine were: 90 degrees forward flexion, 30 degrees extension, 25 degrees, each, right left lateral flexion, 30 degrees, each, right and left rotation, and 230 degrees combined range of motion.

On June 22, 2006 VA general medical examination, the Veteran reported that for his lumbar spine, he had symptoms of stiffness, weakness (could not lift heavy objects), and pain (occurring five times per day and lasting one to two hours).  His low back pain was described as being a level 5 (out of 10); sharp and cramping in nature; elicited by physical activity; and relieved by rest and medication.  It was noted that the low back pain also traveled down the posterior thighs, on the left side more than the right.  Regarding functional impairment due to his lumbar spine condition, it was noted that at the time of pain he could function with medication, and his functional impairment consisted of difficulty lifting heavy objects, bending, and stooping repetitively.  He stated that his low back disability did not cause incapacitation.  His posture and gait were within normal limits, and it was noted that he did not require an assistive device for ambulation.  On examination, there was tenderness in the right and left lumbar paravertebral muscles at L4 and L5, but no evidence of radiating pain on movement, and no muscle spasm.  Straight leg raise testing was negative bilaterally; the lumbar spine was not ankylosed.

On June 2006 VA examination, thoracolumbar spine ranges of motion were 35 degrees forward flexion (with pain at 35 degrees), 20 degrees extension (with pain at 20 degrees), 25 degrees, each, right and left lateral flexion (with pain at 25 degrees), 15 degrees, each, right and left rotation (with pain at 15 degrees), and 135 degrees combined range of motion.  It was noted that the joint function of his spine was additionally limited by pain after repetitive use, with pain having the major functional impact, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was further noted that pain additionally limited the joint function by 0 degrees (i.e., no additional limitation of range of motion).  Inspection of the spine revealed normal head position with symmetry in appearance, as well as symmetry of spinal motion with normal curvatures of the spine.  There were signs of intervertebral disc syndrome, with L5 motor weakness of left great toe extension (4/5), and the most likely peripheral nerve affected was the sciatic nerve.  It was also noted that the intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  Neurological examination of the lower extremities revealed normal reflexes (2+) bilaterally.  Contemporaneous x-rays of the lumbosacral spine were within normal limits.

The evidence of record (to include Workers' Compensation records) documents that in July 2006, the Veteran fell from scaffolding at work and suffered injuries which resulted in the following: lumbosacral strain, left thigh strain, bilateral hand strain, lumbar radiculitis, and herniated nucleus pulposus (HNP) at L5-S1.  In the months after the accident, he received epidural steroid injections in his spine as part of his treatment.

On October 2007 VA general medical examination, the Veteran reported that for his lumbar spine, he had symptoms of stiffness, loss of movement, weakness, loss of strength with pain, and spasm and cramps and pain (occurring constantly).  His low back pain was further described as being a level 3 (out of 10); burning, aching, oppressing, sharp, and cramping in nature; elicited by physical activity and stress; and relieved by rest, medication, and a TENS unit.  It was noted that the low back pain traveled down to the buttocks, back of thighs, knees, calf, and feet.  Regarding functional impairment due to his lumbar spine condition, it was noted that when in pain he could function with medication, and his functional impairment consisted of limited pushing, pulling, lifting (20 pounds), 15 minute breaks each hour, and alternating sitting and standing as needed.  He stated that he had incapacitating episodes as often as 13 times per year which lasted for 6 days.  He also reported that, over the past year, he had had 13 incidents of incapacitation for a total of 9 months.  He provided contact information for two physicians who had recommended bed rest; the first physician allegedly recommended bed rest from July 2006 to October 2006 (i.e., 1 month in the year prior to the current October 2007 examination), and the second physician allegedly recommended bed rest from October 2006 to June 2007 with treatment (i.e., 8 months in the year prior to the current October 2007 examination).  His posture and gait were noted to be within normal limits, and it was noted that he did not require an assistive device for ambulation.  On examination, there was no tenderness, no evidence of radiating pain on movement, and no muscle spasm.  Straight leg raise testing was negative bilaterally; the lumbar spine was not ankylosed.

On October 2007 VA examination, thoracolumbar spine ranges of motion were 70 degrees forward flexion (with pain at 50 degrees), 30 degrees extension (with pain at 30 degrees), 30 degrees, each, right and left lateral flexion (with pain at 30 degrees), 30 degrees, each,  right and left rotation (with no pain noted), and 220 degrees combined range of motion.  It was noted that the joint function of his spine was additionally limited by pain on repetitive use, with pain having the major functional impact, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was further noted that pain additionally limited the joint function by 0 degrees (i.e., no additional limitation of range of motion).  Inspection of the spine revealed normal head position with symmetry in appearance, as well as symmetry of spinal motion with normal curvature of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed slightly diminished reflexes (1+) bilaterally.  X-rays of the lumbosacral spine were within normal limits.

An April 2008 private MRI of the Veteran's lumbar spine revealed mild degenerative disc changes at L5-S1 with small left paracentral disc protrusion/herniation associated with a posterior annular tear; mild central canal narrowing; and mild degenerative changes with mild central canal narrowing at L4-5 and L3-4.
On his September 2009 VA Form 9, the Veteran stated with regard to his lumbar spine disability: "The range of motion upon examination is only moderately impaired, but my medical evidence on file reveals that I manifest significant functional loss due to flare-ups on an almost daily basis, and these flare-ups reflect functional loss which more closely approximates the criteria for an evaluation based upon loss of forward flexion greater than 30 but less than 60 degrees [i.e., the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine].  The method of evaluation based on incapacitating episodes should not have be[en] avoided because it can result in a higher evaluation.  Following my accident/reinjury of my service-connected conditions on July 24, 2006, I was incapacitated for over 2 months."

An August 2011 VA treatment record notes that, for active range of motion of the Veteran's lumbar spine, he had a 25 to 50 percent limitation in flexion, extension, lateral flexion or side bending (SB), and rotation.  [With normal flexion measuring 90 degrees, a 25 percent limitation would amount to 68 degrees, and a 50 percent limitation would amount to 45 degrees; with normal combined range of motion measuring 240 degrees, a 25 percent limitation would amount to 180 degrees, and a 50 percent limitation would amount to 120 degrees.]  It was also noted that there were no observable postural impairments and no gait abnormalities.

At the November 2012 hearing before the Board, the Veteran testified that in 2007 (when the October 2007 VA examination took place), he allegedly had more than two months of incapacitating episodes when he was ordered to bed by a doctor because of his lumbar spine disability.  However, he testified that since 2007, he had not really had anything (such as doctor-prescribed bed rest) because he was not working.  In terms of functional impairment due to his lumbar spine disability, he testified that, while he could shower and do minor tasks (like cooking, when he could sit down), this disability prevented him from "actually being active" (such as doing a lot of lawn work), and his back also hurt when he was sitting.  He testified that, to get the pressure off his back, he lie down, use his TENS unit (approximately every other day), and relax.

On September 2013 VA back examination, the Veteran reported that he had low back pain in the middle back and radiating to the buttocks and down the legs to the feet.  He stated that when he sat or was on his feet for an extended period, he had pain and had to lie down.  It was noted that he had had numerous injections and that his current treatment included a TENS unit, pain medication, and heat.  He did not report that flare-ups impacted the function of his thoracolumbar spine.  Ranges of thoracolumbar spine motion were 90 degrees or greater forward flexion, 30 degrees or greater extension, 30 degrees, each, right and left lateral flexion, 30 degrees right rotation, and 25 degrees left rotation (all with no objective evidence of painful motion); the combined range of motion was 235 degrees.  It was noted that he did not have any additional limitation in range of motion following repetitive-use testing, functional loss or impairment, localized tenderness or pain to palpation, or guarding or muscle spasm of the thoracolumbar spine.  Neurological examination of the lower extremities was normal bilaterally, and it was noted that he did not have any other neurologic abnormalities related to his thoracolumbar spine.  It was also noted that he did not have thoracolumbar spine intervertebral disc syndrome, that he used a cane occasionally, and that lumbosacral spine x-rays revealed minimal early spondylotic disease at L1-2.

A January 2014 private treatment record notes that the Veteran's low back pain was 10 (out of 10) in severity without medication and 6 (out of 10) with medication.  It was noted that the pain was aggravated by activities of daily living, any weight-bearing activity, bending, lifting, sitting for long periods, standing for long periods, strenuous activity, twisting, and walking, and was alleviated by rest, medications, physical therapy, and steroid injections.  It was noted that he had "mildly reduced" lumbar spine flexion and extension (though specific degrees of limitation were not noted); straight leg raise testing was negative bilaterally.

On February 2014 private general medical examination, the Veteran reported that he had chronic lumbar pain.  It was noted that he had decreased range of motion in his thoracolumbar spine (though no degrees were noted) as well as radiographic evidence of mild scoliosis of the thoracic spine.  It was also noted that his station was normal, his gait was mildly antalgic, and he needed a cane about 50 to 70 percent of the time.  Straight leg raise testing was negative bilaterally.
In a February 2015 statement, the Veteran noted that at times, his back pain could increase from moderate to severe, at which point he would rest, take pain medications, self-treat with a TENS unit, and use a heating pad.  He stated that he had "never denied any episodes of incapacitation."

Prior to June 22, 2006, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion to no less than 90 degrees and combined range of motion of no less than 230 degrees, as evidenced by range of motion studies documented in the May 2005 private chiropractic treatment report.  Furthermore, during such period, the disability is not shown to have been characterized by muscle spasm or guarding (severe enough to result in an abnormal gait or abnormal spinal contour), favorable or unfavorable ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or associated neurological disorders (other than the sciatic nerve involvement of both the right and left lower extremities, which are already service-connected).  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability, for the period prior to June 22, 2006, is not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

From June 22, 2006, the Veteran's lumbar spine disability is shown to be characterized by pain, with forward flexion to no less than 35 degrees and combined range of motion of no less than 120 degrees (even after repetitive movement), as evidenced by range of motion studies documented at the June 2006 VA examination, in the August 2011 VA treatment record, and at the September 2013 VA examination.  (While the September 2013 VA examination found nearly normal range of motion, his contemporaneous complaints of severe back pain and the functional impairment caused by such pain are being given high probative weight.)  However, during such period, the disability is not shown to have been manifested by ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or associated neurological disorders (other than the sciatic nerve involvement of both the right and left lower extremities, which are already service-connected).  Regarding bed rest, while the Veteran reported on October 2007 VA examination and at the November 2012 hearing that bed rest had been prescribed by a physician following his July 2006 work accident (the Board notes incidentally that an acute exacerbation due to an intervening nonservice-related cause would not warrant a staged increase, regardless), the medical evidence of record does not support that was so (notably, being excused from work does is not bedrest, as defined).  Accordingly, the Board finds that a 20 percent (but no higher) rating is warranted for the Veteran's lumbar spine disability, for the period from June 22, 2006.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for a greater degree of lumbar spine disability, but such greater degree of lumbar spine disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframes and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

Prior to June 22, 2006, a rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome (lumbar spine disability) is denied.

From June 22, 2006, an increased (to 20 percent) rating is granted for lumbosacral strain with intervertebral disc syndrome (lumbar spine disability), subject to the regulations governing payment of monetary awards; a rating in excess of 20 percent for the lumbar spine disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Psychiatric Disorder

In December 2014, the VA examiner who conducted the September 2013 VA psychiatric examination provided the addendum medical opinion requested by the Board's August 2014 remand.  Thereafter (in February 2015) the Veteran submitted a statement alleging that he had received mental health treatment while on active duty; he also submitted a STR dated in October 1996 which notes that he "was command referred for an MSE [mental status examination] pursuant [to] an administrative action."  The report of the MSE in service is not among the STRs or service personnel records in the record; as it may be significant evidence in this matter, it must be sought.   

Rating for Right Forearm Disability

The Veteran's right forearm disability is currently rated under Code 5215 (for limitation of motion of the wrist).  However, as an alternative, Code 5214 (for ankylosis of the wrist) and Codes 5205 through 5213 (which pertain to elbow and forearm disability) may be applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Code is "completely dependent on the facts of a particular case").  While the most recent VA examination (in September 2013) focused solely on the Veteran's wrist symptoms (under the criteria of Codes 5214 and 5215), such examination did not evaluate range of motion or impairment of either the elbow or forearm (under the criteria of Codes 5205 through 5213).  On remand, an updated examination to assess the Veteran's right forearm disability in accordance with all potentially applicable rating criteria is necessary.

TDIU Rating

The claim for a TDIU rating is inextricably intertwined with the claims being remanded, and appellate consideration of the TDIU claim must be deferred pending resolution of the claims remanded.  

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record the Veteran's complete service records for his period of active service from January 1986 to February 1998 (to specifically include the MSE noted in an October 1996 STR).  If the report of that MSE is unavailable, it must be so noted for the record, the scope of the search should be described, and the Veteran must be so notified (the search should include confirmation by the Veteran that the evaluation took place, and if he has a copy of the report that he submit it).

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected right forearm disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the elbow, forearm, and wrist (including 38 C.F.R. § 4.71a, Codes 5205 through 5215).  Any indicated tests or studies (but specifically including ranges of motion, with notation of further limitations due to pain, use, weakness, instability, and other such factors) must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please describe all symptoms and manifestations of the Veteran's right forearm disability (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).

(b)  Please specifically comment on the overall impact of the right forearm disability on occupational and daily activity functioning (to include during flare-ups).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, to include obtaining an addendum medical opinion for the claim of service connection for a psychiatric disorder if necessary based on additional evidence received), and readjudicate the claims remaining on appeal (considering the claim of a TDIU rating after all further development indicated).  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if schedular criteria remain unmet.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


